269 S.W.3d 468 (2008)
Tom JONES, Appellant,
v.
MISSOURI HIGHWAYS AND TRANSPORTATION COMMISSION, Respondent.
No. WD 69322.
Missouri Court of Appeals, Western District.
September 30, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 25, 2008.
Samantha Anne Harris, Jefferson City, MO, for appellant.
Zachary Cartwright, Jefferson City, MO, for respondent.
*469 Before: JOSEPH M. ELLIS, Presiding Judge, RONALD C. HOLLIGER, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
Tom Jones appeals from the circuit court's judgment affirming the decision of the Missouri Highway and Transportation Commission upholding his termination from the Missouri Department of Transportation. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).